Case 1:21-cv-00147-DKW-WRP Document 2 Filed 03/22/21 Page 1 of 4              PageID #: 9




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


  FRANCIS GRANDINETTI,                         CIVIL NO. 21-00147 DKW-WRP
  #A0185087,
                                               DISMISSAL ORDER
               Plaintiff,

         v.

  ACO 111 RONOLO, et al.,

               Defendants.


                                DISMISSAL ORDER

       Before the court is pro se prisoner Francis Grandinetti’s (“Grandinetti”)

 “Federal Complaint and Fed. R. Civ. P. 65 Application.” ECF No. 1. Grandinetti,

 who is currently incarcerated at the Halawa Correctional Facility (“HCF”), alleges

 that adult corrections officers used excessive force against him on March 9, 2021.

 Id. at 1–2.

       The court must conduct a pre-Answer screening of any case in which a

 prisoner seeks redress from a governmental entity or officer or employee of a

 governmental entity, or in which a plaintiff proceeds in forma pauperis. 28 U.S.C.

 §§ 1915(e)(2), 1915A(a). During this screening, the court must dismiss any

 complaint, or any portion thereof, that is frivolous, malicious, fails to state a claim

 on which relief may be granted, or seeks damages from defendants who are
Case 1:21-cv-00147-DKW-WRP Document 2 Filed 03/22/21 Page 2 of 4             PageID #: 10




 immune from suit. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b); Andrews v.

 Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (noting that 28 U.S.C.

 §§ 1915(e)(2)(B) and 1915A(b) “are directed at screening out meritless suits early

 on”); see also Harris v. Harris, 935 F.3d 670, 675 (9th Cir. 2019) (describing

 screening under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a)–(b)).

       The court may dismiss as frivolous a complaint, or any portion thereof,

 when the complaint or claims therein are duplicative of claims brought in another

 action. See Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995) (holding

 there is no abuse of discretion in dismissing action as frivolous when a complaint

 “merely repeats pending or previously litigated claims” (internal quotation marks

 and citation omitted)); see also Bailey v. Johnson, 846 F.2d 1019, 1020–21 (5th

 Cir. 1988) (“[W]e have dismissed an appeal as frivolous because it involved a

 duplicative action arising from the same series of events and alleging many of the

 same facts as an earlier suit[.]”); Aziz v. Burrows, 97 F.2d 1158, 1159 (8th Cir.

 1992) (concluding that district courts may dismiss duplicative complaints even

 where they involve different defendants).

       In this action, Grandinetti alleges that adult corrections officers used

 excessive force against him while he was moving from one housing unit to another

 on March 9, 2021. ECF No. 1 at 1–2. Grandinetti makes the same allegations in

 another action already pending in this court. See Pro Se Plaintiff on Federal

                                           2
Case 1:21-cv-00147-DKW-WRP Document 2 Filed 03/22/21 Page 3 of 4              PageID #: 11




 Complaint and FRCP 65 Application: 03/09/21, Excessive or Unlawful Force by

 SHU ACO “Good Squad II,” HMSF at 1, Grandinetti v. HMSF “Good Squad II”

 ACO staff, Civ. No. 21-00140 JMS-WRP (D. Haw. Mar. 15, 2021), ECF No. 1. In

 the earlier, pending action, the court issued a Deficiency Order directing

 Grandinetti either to pay the statutory filing fee and the administrative fee, or to

 submit a fully completed Application to Proceed In Forma Pauperis by a Prisoner

 by April 7, 2021. See Deficiency Order at 3–4, Civ. No. 21-00140 JMS-WRP,

 ECF No. 2. The court also directed Grandinetti to resubmit his claims using the

 court’s approved Prisoner Civil Rights Complaint form. Id. at 4. Grandinetti must

 pursue his claims based on events that allegedly occurred on March 9, 2021, if at

 all, in Civ. No. 21-00140 JMS-WRP.




                                            3
Case 1:21-cv-00147-DKW-WRP Document 2 Filed 03/22/21 Page 4 of 4             PageID #: 12




       This action is DISMISSED without prejudice with the proviso that

 Grandinetti must pursue his claims, if at all, in Civ. No. 21-00140 JMS-WRP.

 The Clerk is DIRECTED to terminate this case. The Court will take no action on

 documents filed herein beyond processing a notice of appeal.

       IT IS SO ORDERED.

       DATED: March 22, 2021 at Honolulu, Hawaii.




                                              /s/ Derrick K. Watson
                                              Derrick K. Watson
                                              United States District Judge




 Francis Grandinetti v. ACO 111 Ronolo, et al.; Civ. No. 21-00147 DKW-WRP;
 DISMISSAL ORDER




                                         4
